United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1930
Issued: August 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2008 appellant filed a timely appeal from January 11, 2008 schedule award
decisions of the Office of Workers’ Compensation Programs and a May 6, 2008 nonmerit
decision, denying his request for an oral hearing. Pursuant to 20 C.F.R. §§ 510.2(c) and 501.3,
the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant has more than 32 percent impairment to his left
upper extremity, for which he received schedule awards; (2) whether appellant has any
impairment of his right upper extremity; and (3) whether the Office properly denied appellant’s
request for an oral hearing as untimely under 5 U.S.C. § 8124.

FACTUAL HISTORY
The Office accepted that appellant, then a 43-year-old aircraft overhaul supervisor,
sustained left shoulder adhesive capsulitis and lateral epicondylitis of the left elbow as a result of
an April 28, 2003 employment injury.1
On May 23, 2004 Dr. Leonard Simpson, an Office medical adviser found that appellant
had four percent left upper extremity impairment due to the accepted conditions. He rated
sensory impairment to the left shoulder due to the axillary nerve, noting that Table 16-15, page
492, provided a maximum impairment of five percent. Under Table 16-10, page 482, appellant
had a Grade 4 (25 percent) sensory deficit. Dr. Simpson multiplied the 5 percent maximum by
the 25 percent deficit, to find 1.25 percent impairment for shoulder pain (rounded to 1 percent).
He rated sensory impairment to the left elbow from the radial nerve, noting that Table 16-15
provided a maximum impairment of five percent. This was multiplied by the 25 percent grade
sensory deficit to also find a 1 percent sensory loss. The medical adviser noted that 160 degrees
of shoulder joint abduction was one percent impairment under Table 16-43, page 477.
One hundred and sixty degrees of shoulder flexion was also one percent impairment under Table
16-40, page 476. Dr. Simpson added the range of motion impairments (two percent) and then
combined this with the impairments for sensory loss to the shoulder and elbow to find four
percent total loss to the left upper extremity.
On June 3, 2004 the Office issued a schedule award for a four percent impairment of the
left upper extremity. The period of the award was from May 7 to August 2, 2004.
Appellant sustained a traumatic injury to his neck on January 5, 2005 while lifting and
moving heavy furniture from his office.2 The Office accepted the claim for a neck strain and
herniated discs at C5-6 and C6-7. It authorized anterior cervical discectomy and fusion surgery
with internal fixation at C6-7, which was performed on September 21, 2005. Appellant returned
to regular duty work on January 2, 2006.
In a decision dated March 7, 2005, an Office hearing representative set aside the June 3,
2004 schedule award and remanded the case for further development of the extent of appellant’s
impairment.
On June 13, 2005 Dr. Simpson again reviewed the medical evidence and found that
appellant had 23 percent permanent impairment to the left upper extremity. He noted the
previous rating of four percent based on sensory loss to the left arm and loss of range of motion.
Dr. Simpson advised that appellant also had 32 percent loss of grip strength, which under Table
16-13, page 509, was 20 percent impairment. Using the Combined Values Chart, he combined
the 20 percent grip strength loss with the prior 4 percent impairment for pain and loss of range of
motion to total 23 percent left upper extremity impairment.

1

The Office assigned claim file number xxxxxx804.

2

Office claim file number xxxxxx519.

2

In a July 20, 2005 decision, the Office granted a schedule award for an additional 19
percent impairment. As appellant previously received a 4 percent award, this amount was
deducted from the 23 percent impairment rating. The period of the award was from August 8,
2004 to September 26, 2005.
On August 16, 2006 appellant filed a claim for an increased schedule award.
On October 2, 2006 the Office referred appellant to Dr. Moola P. Reddy, a Boardcertified physiatrist, for a second opinion evaluation. On October 6, 2006 Dr. Reddy noted
appellant’s complaint of pain radiating into the left upper extremity. Motor strength was
reported as 5/5 to bilaterally, with some atrophy noted of the left arm. He diagnosed left C7
radiculopathy due to the accepted cervical disc herniation. Physical examination revealed
slightly limited cervical range of motion and no significant neck tenderness on palpitation.
In an October 25, 2006 report, Dr. Arthur S. Harris, an Office medical adviser, reviewed
the medical evidence. He found 12 percent impairment to the left upper extremity caused by
sensory and motor loss of the C7 nerve root. Under Table 16-13, page 489, the maximum
sensory loss of the C7 nerve root was five percent. Dr. Harris rated the extent of sensory loss
under Table 16-10 as Grade 3 (60 percent). When multiplied, this resulted in three percent
sensory loss. Under Table 16-13, the maximum loss for motor deficit was 35 percent. Dr. Harris
used Table 16-11, page 484, to rate the extent of loss of strength as Grade 4 (25 percent). When
multiplied, this resulted in 8.75 percent, rounded to 9 percent. He then used the Combined
Values Chart to find a total 12 percent left upper extremity impairment due to sensory and motor
loss of the C7 nerve root.
On May 30, 2007 the Office requested that Dr. Harris address whether appellant had any
permanent impairment to his right arm due to the accepted injuries. On June 9, 2007 Dr. Harris
advised that the medical evidence of record established impairment only to appellant’s left arm.
He noted that Dr. Reddy did not address any impairment to the right upper extremity from the
accepted cervical condition. Dr. Harris found that appellant had a total 32 percent left upper
extremity impairment. He used the Combined Values Chart to combine the 23 percent loss
previously awarded with the 12 percent impairment based on loss at the C7 nerve root.
In a June 13, 2007 treatment record, Dr. Santi Rao, a treating physician, noted that
appellant reported increased neck and arm symptoms on the right side. Appellant complained of
burning pain to his right and left upper back which went into both shoulders. He also reported
right hand numbness, decreased right side dexterity and some right arm weakness.
On August 27, 2007 Dr. Harris reviewed the medical evidence, including Dr. Rao’s
report. He noted that Dr. Rao did not provide any specific findings relevant to the right upper
extremity, which would allow for rating permanent impairment to the extremity. Dr. Rao did not
list any findings to support neurologic deficit to either upper extremity. Dr. Harris stated that
appellant did not have greater than the 32 percent left arm impairment previously addressed.
In decisions dated January 11, 2008, the Office denied a schedule award for appellant’s
right arm. It found the medical evidence was insufficient to establish any permanent impairment
due to his accepted claims. The Office granted a schedule award for an additional nine percent

3

impairment to his left arm. The period of the award was from March 1 to September 13, 2006.
The Office noted that appellant had 32 percent total left upper extremity impairment and
previously received awards for 23 percent impairment. Therefore, appellant was entitled to the
difference of nine percent.
In an appeal request form dated February 8, 2008, postmarked March 6, 2008 and date
stamped as received March 11, 2008, appellant requested an oral hearing before an Office
hearing representative.
By decision dated May 6, 2008, the Office Branch of Hearings and Review denied
appellant’s request as untimely. It found that his claim could be addressed through the
reconsideration process.3
LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of the Federal Employees’ Compensation Act4 and section 10.404 of
the implementing federal regulations,5 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)6 has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or the implementing regulations.7 Neither the Act nor the Office’s regulations provide
for the payment of a schedule award for permanent loss of use of the back or the body as a
whole.8 The Board notes that section 8101(2) specifically excludes the back from the definition
of organ.9 However, a claimant may be entitled to a schedule award for permanent impairment

3

The Board notes that, following the May 6, 2008 decision, the Office received additional evidence. However,
the Board may not consider new evidence for the first time on appeal. See 20 C.F.R. §§ 501.2(c); J.T., 59 ECAB
___ (Docket No. 07-1898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27,
2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

7

See Joseph Lawrence, Jr., supra note 6; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB
1287 (1989).
8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

See 5 U.S.C. § 8101(20). See also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB
361 (2000).

4

to an upper or lower extremity even though the cause of the impairment originated in the neck,
shoulders or spine.
ANALYSIS -- ISSUE 1
On appeal, appellant contends that he should have received a schedule award for the full
12 percent impairment rated by Dr. Harris in 2006. However, in light of the prior schedule
awards granted for impairment to his left arm, he is not entitled to an award in that amount.
The Office accepted left shoulder adhesive capsulitis and left elbow lateral epicondylitis
as a result of the April 28, 2003 employment injury. It also accepted herniated discs at C5-6 and
C6-7 as a result of a January 5, 2005 employment injury. Appellant initially received a schedule
award of four percent impairment to the left arm based on loss of range of motion to the shoulder
and sensory loss to the shoulder and elbow. Following remand of the case, he was also rated
with impairment of 20 percent based on loss of grip strength.10 These impairment ratings, when
combined by Dr. Simpson on June 13, 2005, totaled 23 percent. Appellant’s schedule award of
July 20, 2005 compensated him for the additional 19 percent impairment to his left arm. This
decision took into account the prior schedule award of four percent.
The present appeal is based on appellant’s contention of increased impairment to his left
upper extremity. Dr. Harris, on October 25, 2006, rated impairment to the arm based on sensory
and motor loss from the C7 nerve root. As noted, he was found to have an additional 12 percent
impairment to the upper extremity. This does not mean, as appellant’s contends on appeal, that
he is entitled to the full 12 percent rating based on C7 nerve dysfunction. Rather, this rating
must be combined with the impairments to the arm as represented in the prior schedule awards
he received. This was addressed by Dr. Harris in a June 9, 2007 report. Appellant previously
received two schedule awards for a total 23 percent impairment. Dr. Harris noted that, by using
the Combined Values Chart, 12 percent (based on C7 nerve sensory and motor loss) combined
with 23 percent (based on loss of shoulder range of motion, axillary and radial nerve sensory loss
and grip strength) totaled 32 percent.
Appellant previously received schedule awards for 23 percent impairment of his left arm.
He was therefore entitled to the difference between the current rating, 32 percent and the prior
awards. Subtracting 23 percent from 32 percent is 9 percent, the award granted by the Office on
January 11, 2008. There is no medical evidence establishing greater impairment of his left arm.
The Board will affirm the schedule impairment rating for appellant’s left upper extremity.
LEGAL PRECEDENT -- ISSUE 2
The Act11 provides compensation for both disability and physical impairment. Disability
means the incapacity of an employee, because of an employment injury, to earn the wages the
10

The Board notes that the A.M.A., Guides provide at Chapter 16.8, page 508, that loss of strength “cannot be
rated in the presence of decreased motion” that prevents effective application of maximal force in the region being
evaluated.
11

5 U.S.C. §§ 8101-8193.

5

employee was receiving at the time of injury.12 In such cases, the Act compensates an employee
for loss of wage-earning capacity. For permanent physical impairment section 8107
compensates an employee under the schedule for loss of use of certain specified members of the
body, regardless of the employee’s ability to earn wages.13
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence. An employee has the burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of his or her employment injury.14
This is a medical issue and must be support by probative medical opinion evidence. The
claimant must submit a rationalized medical opinion that supports impairment caused by the
accepted employment injury or condition.15 The medical opinion must be based on a complete
factual and medical background, an accurate history of the claimant’s employment injury and an
explanation describing the impairment.16
ANALYSIS -- ISSUE 2
On January 11, 2008 the Office denied appellant’s claim for a schedule award for his
right arm, finding that the medical evidence failed to establish that he sustained permanent
impairment to that extremity. Appellant was referred for examination to Dr. Reddy. On
October 6, 2006 Dr. Reddy diagnosed left C7 cervical radiculopathy, which he attributed to the
accepted injury. He did not make any diagnosis of impairment to the right upper extremity.
Appellant submitted a June 13, 2007 treatment record from Dr. Rao, an attending
physician, who noted that appellant had complaints regarding his right upper extremity, but
provided no findings sufficient on which to base a schedule award. Dr. Rao did not address the
issue of whether appellant sustained any permanent impairment to his right arm due to the
accepted conditions.17 He did not list any findings from physical examination or diagnostic
testing that could be used by an Office medical adviser to rate permanent impairment.
On August 27, 2007 Dr. Harris addressed the deficiencies in the medical evidence. He
advised that the report of Dr. Rao did not provide objective support for any right upper extremity
impairment. The Board notes that Dr. Harris properly reviewed the medical evidence of record
12

C.S., 59 ECAB ___ (Docket No. 08-736, issued September 3, 2008); Lyle E. Dayberry, 49 ECAB 369 (1998).

13

Renee M. Straubinger, 51 ECAB 667 (2000); see also B.K., 59 ECAB ___ (Docket No. 07-1545, issued
December 3, 2007).
14

See D.H., 58 ECAB ___ (Docket No. 06-2160, issued February 12, 2007); Veronica Williams, 56 ECAB
367 (2005).
15

Manuel Gill, 52 ECAB 282 (2001).

16

Yvonne R. McGinnis, 50 ECAB 272 (1999).

17

See E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007) (to establish entitlement to workers’
compensation benefits, a claimant must submit an affirmative opinion on causal relationship from a physician who
supports the opinion with sound medical reasoning).

6

and found that it did not establish permanent impairment to appellant’s right arm pursuant to the
A.M.A., Guides. The Office evaluates schedule award claims pursuant to the standards set forth
in the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence supporting
that he sustained impairment to the right arm.18 As such evidence has not been submitted, the
Board finds that he is not entitled to a schedule award for his right upper extremity.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of the Act provides that a claimant is entitled to a hearing before an
Office representative when a request is made within 30 days after issuance of an Office final
decision.19 Aclaimant is not entitled to a hearing as a matter of right if the request is not made
within 30 days of the date of the decision as determined by the postmark of the request.20 The
Office has discretion, however, to grant or deny a request that is made after this 30-day period.21
In such a case, it will determine whether a discretionary hearing should be granted or, if not, will
so advise the claimant with reasons.22
ANALYSIS -- ISSUE 3
The Office issued decisions concerning appellant’s right and left upper extremities on
January 11, 2008. Appellant’s request for a hearing before an Office hearing representative was
dated February 8, 2008; however, it was not postmarked until March 6, 2008. The date of filing
of his hearing request is determined by the date of the postmark.23 His March 6, 2008 hearing
request was made more than 30 days after the date of the Office’s January 11, 2008 decisions.
Therefore, appellant was not entitled to a hearing as a matter of right.
The Office has the discretionary authority to grant a hearing even though a claimant is
not entitled as a matter of right. In its May 6, 2008 decision, the Office properly exercised its
discretion. It considered the issues involved and had denied appellant’s request for a review of
the written record on the basis that his claim could be adequately addressed through the
reconsideration process and the submission of additional evidence. The Board has held that the
only limitation on the Office’s authority is reasonableness. Abuse of discretion is generally
shown through proof of manifest error, clearly unreasonable exercise of judgment or actions

18

See D.H., supra note 14; Annette M. Dent, 44 ECAB 403 (1993).

19

5 U.S.C. § 812(b)(2). See A.B., 58 ECAB ___ (Docket No. 07-387, issued June 4, 2007).

20

20 C.F.R. § 10.616(b).

21

Hubert Jones, Jr., 57 ECAB 467 (2006).

22

Teresa M. Valle, 57 ECAB 542 (2006).

23

See N.M., 59 ECAB ___ (Docket No. 07-1432, issued May 5, 2008) (a hearing request must be sent within
30 days of the date of the decision for which a hearing is sought as determined by postmark or other carrier’s date
marking.

7

taken which are contrary to both logic and probable deduction from established facts.24 In the
present case, the evidence did not abuse its discretion in denying a discretionary hearing.
CONCLUSION
The Board finds that appellant has no more than 32 percent impairment of the left arm,
for which he received schedule awards. The amounts paid under the awards properly accounted
for the combined impairments for which he has been rated. The Board finds that the Office
properly denied his claim for a schedule award for his right upper extremity, as appellant failed
to establish permanent impairment to that member. The Board finds that the Office properly
denied appellant’s request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the May 6 and January 11, 2008 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: August 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

Teresa M. Valle, supra note 22; Daniel J. Perea, 42 ECAB 214 (1990).

8

